Case 5:20-cv-00625-TJH-SHK Document 14 Filed 04/02/20 Page 1 of 3 Page ID #:288
     Case 5:20-cv-00625-TJH-SHK Document 14 Filed 04/02/20 Page 2 of 3 Page ID #:289



 1          The Court incorporates by reference into this order the factual and legal grounds
 2    supporting emergency injunctive relief, namely, immediate release, set forth in the
 3    Court’s orders issued in Castillo v. Barr, CV 20-00605-TJH (AFMx)(C.D. Cal. Mar.
 4    27, 2020), ECF No. 32; and Hernandez v. Wolf, CV 20-60017-TJH (KSx)(C.D. Cal.
 5    Apr. 1, 2020), ECF No. 17.
 6          Based on the incorporated factual and legal grounds, and the facts and arguments
 7    presented, here,
 8

 9          It is Ordered that the application for a temporary restraining order be, and
10    hereby is, Granted.
11

12          It is further Ordered that Respondents shall, by 5:00 p.m. on April 2, 2020,
13    release Petitioner Martin Munoz from custody pending further order of this Court, and
14    subject to the following conditions of release:
15          1.     Petitioner shall reside, and shelter in place, at the residence of Soledad
16                 Munoz, at 1210 Pertano Lane, Hemet, California 92545 [“the
17                 Residence”];
18          2.     Petitioner shall be transported from the Adelanto Detention Center directly
19                 to the Residence by Soledad Munoz;
20          3.     Petitioner shall not leave the Residence, pending further order of the
21                 Court, except to obtain medical care;
22          4.     Petitioner shall not violate any federal, state or local laws;
23          5.     Petitioner shall not use or possess alcohol or illegal drugs; and
24          6.     At the discretion of DHS and/or BICE, to enforce the above restrictions,
25                 Petitioner’s whereabouts may be monitored by telephonic and/or electronic
26                 and/or GPS monitoring and/or a location verification system and/or an
27                 automated identification system.       If necessary to comply with the
28                 permitted monitoring, Petitioner shall ensure the presence of a residential

                                                   Temporary Restraining Order – Page 2 of 3
Case 5:20-cv-00625-TJH-SHK Document 14 Filed 04/02/20 Page 3 of 3 Page ID #:290
